                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


 AARON AR ROTH,
                                              Case No. 1:19-cv-00200-DCN
                     Plaintiff,
                                              INITIAL REVIEW ORDER
        v.                                    BY SCREENING JUDGE

 STATE OF IDAHO, FOURTH
 JUDICIAL DISTRICT, and ADA
 COUNTY SHERIFF,

                     Defendants.


      Plaintiff Aaron AR Roth (Plaintiff) filed a pro se prisoner Complaint that is subject

to screening because of his status as a prisoner and request for in forma pauperis status.

Dkt. 3. The Court now reviews the Complaint to determine whether it should be summarily

dismissed in whole or in part under 28 U.S.C. §§ 1915 and 1915A. Having reviewed the

record, and otherwise being fully informed, the Court enters the following Order requiring

amendment.

                             REVIEW OF COMPLAINT

1.    Screening Requirement

      The Court must review complaints filed by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity, as well as

complaints filed in forma pauperis, to determine whether summary dismissal is appropriate.

The Court must dismiss a complaint or any portion thereof that states a frivolous or


INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
malicious claim, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B) &

1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. In other words, although Rule 8 “does not require detailed

factual allegations, ... it demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Id. (internal quotation marks omitted). If the facts pleaded are

“merely consistent with a defendant’s liability,” or if there is an “obvious alternative

explanation” that would not result in liability, the complaint has not stated a claim for relief

that is plausible on its face. Id. at 678, 682 (internal quotation marks omitted).

3.     Factual Allegations

       Plaintiff is a prisoner in the custody of the Idaho Department of Correction (IDOC),

residing at the South Idaho Correctional Institution, serving a sentence on an unrelated

criminal conviction. He alleges that he was wrongfully convicted of escape in the Idaho

state district court. On December 21, 2011, the state district judge presiding over Plaintiff’s

criminal case granted him a thirteen-hour furlough to conduct business with Boise State


INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
University. The furlough order was supposed to be served upon Plaintiff by the Ada County

Sheriff’s office, but it was never served (it is unclear why). Plaintiff was, in fact,

furloughed, but he did not return to jail as required.

       Later, he was surprised to be charged with escape, which was in part based upon the

furlough order that provided a warning of that potential charge. Plaintiff contested his

escape conviction based on the fact that he was never served with the furlough order

explaining that failure to return to the jail could result in a criminal charge. Plaintiff’s early

motion to dismiss was rejected because, “[a]lthough the statute codifying the crime of

escape (I.C. § 18-2505) does not specifically identify a failure to return from furlough as

constituting an escape, the[se] … two statutes do [I.C. § 20-101C and I.C. § 20-242(6).”

Dkt. 3-3, p. 5. On Petitioner’s fourth attempt to overturn his conviction and sentence, the

state district court agreed with him and dismissed the charges and vacated the conviction

on Idaho Criminal Rule 48(a)(2) grounds—that the lack of due process supported a

dismissal based, not on the statutes specifically addressing escape, but on the general rule

that permitted dismissal where it would “serve the ends of justice and the effective

administration of the court’s business.” The criminal case was dismissed on August 14,

2018. See Dkt. 3-1.

4.     Discussion

       A.      Defendant State of Idaho

       The Eleventh Amendment prohibits a federal court from entertaining a suit brought

by a citizen against a state, absent a waiver of sovereign immunity. Hans v. Louisiana, 134

U.S. 1, 16-18 (1890). The Supreme Court has consistently applied the Eleventh


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
Amendment’s jurisdictional bar to states and state entities “regardless of the nature of the

relief sought.” See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984).

Moreover, only a “person” may be sued pursuant to 42 U.S.C. § 1983, and a state is not

considered a “person” under that statute. Will v. Mich. Dep’t of State Police, 491 U.S. 58,

71 (1989). Therefore, Plaintiff cannot proceed against the state of Idaho. Amendment

would be futile; thus, this claim is subject to dismissal and shall not be included in an

amended complaint.

5.     Fourth Judicial District

       Plaintiff also names the Fourth Judicial District as a defendant. If he means that he

is suing the particular judges who presided over his case, the judges are entitled to judicial

immunity. Dkt. 3 p. 3)

       Under the doctrine of absolute judicial immunity, a judge is not liable for monetary

damages for acts performed in the exercise of his judicial functions. Stump v. Sparkman,

435 U.S. 349 (1978). To determine whether an act is judicial in nature so that immunity

would apply, a court looks to “the nature of the act itself, i.e., whether it is a function

normally performed by a judge, and to the expectations of the parties, i.e., whether they

dealt with the judge in his judicial capacity.” Id. at 362.

       Once it is determined that a judge was acting in his judicial capacity, absolute

immunity applies, “however erroneous the act may have been, and however injurious in its

consequences it may have proved to the plaintiff.” Ashelman v. Pope, 793 F.2d 1072, 1075

(9th Cir. 1986) (internal citations omitted). For example, judicial immunity is not lost “by

allegations that a judge conspired with one party to rule against another party: ‘a conspiracy


INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
between judge and [a party] to predetermine the outcome of a judicial proceeding, while

clearly improper, nevertheless does not pierce the immunity extended to judges. . . .’”

Moore v. Brewster, 96 F.3d 1240, 1244 (9th Cir. 1996) (quoting Ashelman v. Pope, 793

F.2d at 1078).

       In addition, “judicial immunity is not overcome by allegations of bad faith or

malice.” Mireles v. Waco, 502 U.S. 9, 11 (1991). Absolute immunity for judicial officers

“is justified and defined by the functions it protects and serves, not by the person to whom

it attaches.” Forrester v. White, 484 U.S. 219, 227 (1988).

       There are two circumstances in which absolute judicial immunity does not apply.

First, a judge may not rely on immunity when he or she performs an act that is not “judicial”

in nature. Stump, 435 U.S. at 360. For example, when a judge used physical force to evict

a person from the courtroom, the Ninth Circuit held that the judge performed a nonjudicial

act not covered by absolute immunity. Gregory v. Thompson, 500 F.2d 59, 63 (9th Cir.

1974). On the other hand, when a judge ordered officers “to forcibly and with excessive

force seize and bring plaintiff into his courtroom,” judicial immunity applied, because a

“judge's direction to court officers to bring a person who is in the courthouse before him is

a function normally performed by a judge.” Mireles, 502 U.S. at 12.

       Second, absolute immunity does not apply when a judge acts “in the clear absence

of all jurisdiction.” Stump, 435 U.S. at 356 (internal citations omitted). When immunity is

at issue, the scope of a judge's jurisdiction “must be construed broadly. . . . A judge will

not be deprived of immunity because the action he took was in error, was done maliciously,

or was in excess of his authority.” Id. at 356.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
       The question of whether a judge acted in excess of his authority in making a judicial

ruling is a distinct issue from the question of whether a judge acted in the clear absence of

jurisdiction. Even if a judge exceeds his authority in making a judicial ruling in a particular

case, that judge is immune if the case is properly before him. Mireles, 502 U.S. at 13.

       The difference between acting in the absence of jurisdiction and acting in excess of

authority is made clear in the following example: “if a probate judge, with jurisdiction over

only wills and estates, should try a criminal case, he would be acting in the clear absence

of jurisdiction and would not be immune from liability for his action; on the other hand, if

a judge of a criminal court should convict a defendant of a nonexistent crime, he would

merely be acting in excess of his jurisdiction and would be immune.” Stump, 435 U.S. at

357.

       In reviewing an allegation that a judge acted in the clear absence of all jurisdiction,

the Court considers whether the judge was acting beyond the scope of the subject matter

jurisdiction of the court in which he presided. See Sparkman, 435 U.S. at 356-57;

Ashelman, 793 F.2d at 1076. In instances where “jurisdiction over the subject-matter is

invested by law in the judge or in the court which he holds, the manner and extent which

the jurisdiction shall be exercised are generally as much questions for his determination as

any other questions involved in the case. . . .” Stump, 435 U.S. at 356 n.6. See also Agnew

v. Moody, 330 F.2d 868, 869-70 (9th Cir. 1964) (holding that, even though a judge’s action

in striking a defendant’s motion for disqualification rather than responding to it was error,

the failure to respond did not deprive the judge of subject matter jurisdiction, and the

doctrine of judicial immunity applied to shield him from liability for his actions).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
       In Idaho, the state district courts have original jurisdiction over all cases and

proceedings in law and in equity. Idaho Code § 1-705; Idaho Const. art. V, § 20. In addition,

“[a] judge of any district court, or any retired justice of the Supreme Court or any retired

district judge, may hold a district court in any county at the request of the judge of the

district court thereof.” Idaho Const. art. V. § 12.

       Plaintiff argues that retired District Judge Greenwood did not have statutory

authority to grant furlough, because that authority is granted to the Idaho Board of

Correction. See I.C. § 20-101C. However, because Judge Greenwood did have

jurisdictional authority under the Idaho Constitution to preside over Plaintiff’s criminal

case, whether he made a mistake as to his statutory authority to grant furlough does not

defeat absolute immunity, as the case law above explains.

       Alternatively, if Petitioner is suing “Ada County District Court” as an entity, he

cannot proceed. First, if Ada County District Court is construed as a state entity, the claim

is barred by the Eleventh Amendment. See Mt. Healthy City Sch. Dist. Bd. of Educ. v.

Doyle, 429 U.S. 274, 280 (1977) (“whether the Mt. Healthy Board of Education is to be

treated as an arm of the State partaking of the State's Eleventh Amendment immunity, or

is instead to be treated as a municipal corporation or other political subdivision to which

the Eleventh Amendment does not extend... depends, at least in part, upon the nature of the

entity created by state law.”).

       Second, if the Ada County District Court is deemed a county entity, then Plaintiff

must show that the execution of an official policy or unofficial custom inflicted the injury

of which he complains. Monell v. Dept. of Soc. Serv. of New York, 436 U.S. 658, 694


INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
(1978). That is, “a municipality [or entity] can be found liable under § 1983 only where the

municipality [or entity] itself causes the constitutional violation at issue.” City of Canton

v. Harris, 489 U.S. 378, 385 (1989).

       Requisite elements of a § 1983 policy-based claim against a municipality or entity

are the following: (1) the plaintiff was deprived of a constitutional right; (2) the

municipality or entity had a policy; (3) the policy amounted to deliberate indifference to

the plaintiff’s constitutional right; and (4) the policy was the moving force behind the

constitutional violation. Mabe v. San Bernardino County, Dep't of Pub. Soc. Servs., 237

F.3d 1101, 1110-11 (9th Cir. 2001) (citing Van Ort v. Estate of Stanewich, 92 F.3d 831,

835 (9th Cir.1996) (internal quotation marks omitted)). No such allegations are included

in the Complaint to state a claim against Ada County District Court. If Plaintiff has

additional facts, he may submit an amended complaint.

6.     Ada County Sheriff

       A constitutional tort asserted in a § 1983 action requires that the plaintiff show that

the state actor deliberately, intentionally, or recklessly caused the deprivation. See Redman

v. County of San Diego, 942 F.2d 1435, 1445 n.13 (9th Cir. 1991) (“deliberate indifference”

is conduct intended to harm, or conduct that “was so reckless as to be tantamount to a desire

to inflict harm.”). Gross negligence and ordinary negligence are not actionable under §

1983, because such actions are not an abuse of governmental power but merely a “failure

to measure up to the conduct of a reasonable person.” Daniels v. Williams, 474 U.S. 327

(1986).




INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
        Plaintiff alleges: “Releasing anyone under these circumstances is a negligent act on

the part of the Ada County Sheriff.” Dkt. 3-2, p. 1. Negligence is not enough to state a

federal claim upon which relief can be granted. In addition, Plaintiff has alleged no facts

showing how the Sheriff received notice of the furlough order to be served, why it was not

served, who was responsible for the nonservice, and whether it was merely a mistake. If

the defendant is intended to be the Ada County Sheriff himself, Plaintiff has failed to allege

personal participation. For example, what facts show that the Sheriff, and not a deputy or

administrative person, received and failed to assign (in a reckless, deliberate, or intentional

manner) the court order to be served in the jail?

        As set forth above, Plaintiff cannot proceed against the Ada County Sheriff as a

municipality if he does not have policy-based allegations supported by sufficient facts. He

is given leave to file an amended complaint if he has such facts.

7.      Conclusion

        Plaintiff cannot proceed on his Complaint. He may file a motion to amend together

with a proposed amended complaint, curing the deficiencies set forth above, and omitting

those Defendants who are entitled to absolute immunity, within 30 days after entry of this

Order. Plaintiff’s Motion for Appointment of Counsel will be denied without prejudice.

The Court will revisit the request if Plaintiff is able to state a federal claim in his amended

complaint.

                                          ORDER

        IT IS ORDERED:

     1. Plaintiff cannot proceed on the Complaint. He may file a motion to amend together


INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
     with a proposed amended complaint, curing the deficiencies set forth above, and

     omitting those Defendants who are entitled to absolute immunity, within 30 days

     after entry of this Order. Failure to take further action will result in dismissal of the

     Complaint with prejudice without further notice.

  2. Plaintiff’s Motion for Appointment of Counsel (Dkt. 6) is DENIED without

     prejudice, pending receipt of an amended complaint.



                                                 DATED: September 24, 2019


                                                 _________________________
                                                 David C. Nye
                                                 Chief U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
